Citation Nr: 1719607	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  16-10 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for lung disease, to include asbestosis, chronic obstructive pulmonary disease, emphysema, asthma, and mesothelioma, to include as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1957 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In February 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Board notes that during the hearing, the Veteran testified that, should service connection for asbestosis be granted, his appeal would be satisfied and he would not wish to continue his claim for entitlement to service connection for other lung diseases.  Accordingly, as service connection for asbestosis is granted herein, the Board finds the Veteran's claim with respect to entitlement to service connection for other lung diseases is no longer for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative, competent evidence demonstrates that the Veteran has asbestosis related to his active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for asbestosis have been met.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for asbestosis, which he asserts he developed as a result of in-service exposure to asbestos.  

With respect to a current disability, the record reflects a diagnosis of asbestosis during the pendency of the appeal, as well as several notations of pleural plaques, later indicated to be associated with asbestosis.  

With respect to an in-service injury, the record demonstrates that the Veteran's exposure to asbestos during active duty service has been conceded by VA by virtue of the Veteran's occupation and duties while serving aboard the U.S.S. Randolph.  Further, there is no indication of any pre- or post-service asbestos exposure.  

Finally, with respect to a nexus between the Veteran's current disability and the in-service injury, an August 2015 examiner provided a negative opinion despite diagnosing asbestosis and noting the Veteran's asbestos exposure, stating that it was not likely that the Veteran's asbestos exposure contributed in a significant amount to his pulmonary disease.  The Board notes, however, that the degree of disability is essentially irrelevant for purposes of determining service connection.  Accordingly, as the Veteran was exposed to asbestos during service and has a current diagnosis of asbestosis, a disease caused by asbestos exposure, the Board finds service connection is warranted.  
ORDER

Entitlement to service connection for asbestosis is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


